Citation Nr: 1619616	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-34 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for spina bifida occulta, claimed initially as a back disorder.

2.  Entitlement to service connection for temporomandibular joint (TMJ) pain.

3.  Entitlement to a compensable initial disability rating for residuals of left index finger surgery.

4.  Entitlement to a compensable initial disability rating for right hallux valgus, status-post bunionectomy.

5.  Entitlement to a compensable initial disability rating for left hallux valgus, status-post bunionectomy.

6.  Entitlement to a compensable initial disability rating for right leg spider varicose veins.

7.  Entitlement to a compensable initial disability rating for left leg spider varicose veins.

8.  Entitlement to a compensable initial disability rating for scars, claimed initially as scars on the left index finger, right chest, and left chest.

9.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine degenerative changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 through February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issues of the Veteran's entitlement to compensable initial disability ratings for residuals of left index finger surgery; right hallux valgus, status-post bunionectomy; left hallux valgus, status-post bunionectomy; right leg spider varicose veins; left leg spider varicose veins; scars, claimed initially as scars on the left index finger, right chest, and left chest, and, an initial disability rating in excess of 10 percent for cervical spine degenerative changes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has spina bifida occulta is a congenital defect that is not shown to have undergone superimposed disease or injury in service.

2.  The Veteran has temporomandibular joint disorder (TJD) that began during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for spina bifida occulta are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2015).

2.  The criteria for service connection for TJD are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of the Veteran's entitlement to service connection for TJD, given the favorable action taken below as to that issue, no further notification or assistance in developing the facts pertinent to that limited matter is required.  Indeed, any such action would result only in delay.

Insofar as the issue concerning the Veteran's entitlement to service connection for spina bifida occulta, a March 2007 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate her claim for service connection for a disability claimed at that time as back pain.  Consistent with Dingess, the letter also notified him of the process by which disability ratings and effective dates are assigned.  After affording the Veteran reasonable opportunity to respond, his service connection claim was adjudicated in the RO's March 2009 rating decision.  VA's duty to notify the Veteran in connection with his claim for service connection for spina bifida occulta has been met.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Her claims submissions, service personnel records, service treatment records, VA treatment records, pertinent private treatment records, and written arguments from the Veteran's representative have been obtained and associated with the record.  VA examinations of the Veteran's back and TMD were conducted in October 2007.  Those examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's spina bifida occulta and TMD, and, whether the Veteran has a separate disability that is superimposed over her congenital spina bifida occulta.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Spina Bifida Occulta

In her claims submissions, the Veteran alleges generally that she is entitled to service connection for an unspecified back disorder.

Service treatment records indicate that the Veteran was treated for back complaints during service in February 1992.  At that time, she reported chronic intermittent back pain which she  described as being a burning sensation.  She denied experiencing any specific trauma to her back or spine, but did state that she began noticing the back symptoms three weeks prior.  A physical examination conducted at that time revealed point tenderness over the T4-5 region.  A specific diagnosis was not rendered; however, the record shows that potential diagnoses of muscle spasm versus ligament strain were being considered.  Of importance, radiological studies of the spine were apparently not conducted.

Subsequent service treatment records do not document any ongoing back complaints, nor do they indicate any additional treatment or objective findings relative to the Veteran's spine.  Indeed, a February 2004 Report of Medical History completed by the Veteran shows that she denied expressly having any recurrent back pain or other back problems at that time.  In a September 2005 Report of Medical History, the Veteran did not respond to queries as to whether she was having any recurrent back pain or other back problems.  The Board observes, however, that although the Veteran provided detailed written responses concerning multiple physical conditions in the Report of Medical History, she conspicuously makes no reference to any back or spine-related symptoms or problems.

Post-service treatment records from Walter Reed Medical Center and Fort Meade Medical Center do not document any complaints or treatment related to the Veteran's back or spine.  During an October 2007 VA spine examination, the veteran reported that she was having recurrent back pain.  Consistent with the absence of pertinent treatment records, she denied undergoing any current treatment for her back complaints.

An objective physical examination revealed that the Veteran's thoracolumbar motion was decreased in all directions.  Demonstrated gait was normal, however, and a physical inspection of the spine revealed no postural abnormalities or fixed deformities.  Of particular significance, lumbar spine x-rays revealed spina bifida occulta at L5 and no evidence of any other abnormalities.

Generally speaking, spina bifida occulta is a " congenital cleft of spinal column."  See Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Under the regulations, congenital defects such as spina bifida occulta are not considered as being diseases or injuries for VA compensation purposes; hence, service connection cannot be awarded for disability resulting from those congenital defects themselves.  Service connection for a congenital defect, however, may be awarded if the evidence shows that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  Moreover, congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

Here, there is simply no evidence in the record which suggests that the Veteran has a disability that is superimposed on her congenital spina bifida.  As noted above, the Veteran was treated for back complaints on one occasion during service; however, denied expressly and by omission having any current back problems in February 2004 and September 2005.  Although the record documents subjectively reported symptoms of back pain and objectively observed loss of thoracolumbar motion, physical examination and radiological studies performed during the October 2007 VA examination revealed no evidence of any bony, soft tissue, or muscular injury superimposed over the noted spina bifida occulta.  Indeed, the only objective findings from that examination were radiologically noted signs of spina bifida occulta.

The findings and diagnosis rendered by the October 2007 VA examination are rebutted in the record only by the Veteran's blunt and vague assertion, raised in her October 2008 Notice of Disagreement, that she does not have spina bifida occulta, but rather, a back disorder of some other kind.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Lay evidence can be sufficient to establish a medical diagnosis; however, only in those instances where the disorder in question is one with "unique and readily identifiable features" and that is "capable of lay observation."  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also, Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran here is competent to report her sensory observations regarding the onset and duration of the symptoms in her back.  To the extent that the Veteran has alleged that she has had chronic back pain since active duty service, however, such assertions do not point to a specific diagnosis, and moreover, do not discredit the VA examiner's spina bifida occulta diagnosis.  Indeed, the question of the precise nature of the Veteran's back disorder does not appear to be susceptible to being identified by mere lay observation, but rather, depends upon clinically and radiologically observed findings from examination.  In that regard, the spina bifida occulta diagnosis rendered by the VA examiner is supported by findings from the examination, by specific x-ray findings of that disorder, and by the absence of other noted spine abnormalities.  Under the circumstances, the Board assigns far greater probative weight to the findings and diagnosis expressed by the VA examiner than it does to the Veteran's assertions concerning the nature of her back disorder.

Overall, the preponderance of the evidence shows that the Veteran has spina bifida occulta without any other superimposed disorder.  As such, she is not entitled to service connection for a back disorder, to include spina bifida occulta.  To that extent, this appeal is denied.

	B.  TMD

In her claims submissions and in March 2016 arguments raised by her representative, the Veteran alleges that she was treated during service for TMJ pain.  Specifically, she directs the Board's attention to dental treatment notes from 2002 and 2003 which document findings of tissue injuries in her mouth and on her tongue which resulted from clenching her jaws and biting.  The records show that the Veteran was also issued an occlusal guard to mitigate damage from nocturnal bruxism (involuntary or habitual grinding of the teeth).

During an October 2007 VA examination, the Veteran reported the onset of TMD symptoms in 1991 or 1992, stating that she woke up one morning at that time with right-sided jaw popping and clicking.  She reported ongoing and current symptoms that include constant aching in her jaws and right zygomatic arch, popping, and jumping of the right TMJ.  The examiner reviewed the claims file and noted the aforementioned in-service dental treatment.  An examination of the Veteran's mouth and jaw revealed right TMJ jumps and slight tenderness on palpation to the right side of the Veteran's jaw.  Mandibular motion was decreased.

Based on the findings from the examination, the Veteran diagnosed TMD and noted that the oral tissue injuries sustained by the Veteran during service were indeed consistent with her clenching her jaws tightly to the point that she injured the tissues in her mouth.  Hence, the examiner concluded, the service treatment records are "very supportive" of the assertion that the Veteran was treated for both bruxism and TMD during active duty service.

Notably, the VA examiner did not provide an express opinion as to whether the Veteran's current TMD is a continuation of the condition that began during service, or is otherwise related to the Veteran's in-service condition.  Regardless, given the Veteran's credible assertions regarding the in-service onset of her TMD symptoms and subsequent chronicity of those symptoms, and given the findings and opinions expressed by the VA examiner, the evidence does show overall that the Veteran's current TMD is likely related to her in-service bruxism and TMD.

The preponderance of the evidence is in favor of the Veteran's claim for service connection for TMD.  Accordingly, she is entitled to service connection for TMD.  To that extent, this appeal is granted.


ORDER

Spina bifida occulta, claimed initially as a back disorder, is denied.

Service connection for TJD is granted.


REMAND

In relation to the initial disability rating issues concerning the Veteran's service-connected residuals of left index finger surgery; right hallux valgus, status-post bunionectomy; left hallux valgus, status-post bunionectomy; right leg spider varicose veins; left leg spider varicose veins; scars, claimed initially as scars on the left index finger, right chest, and left chest;, and, cervical spine degenerative changes, the Veteran was last afforded VA examinations of those disabilities in October 2007.  In a March 2016 informal hearing presentation, the Veteran, through her representative, suggests that her service-connected disabilities have progressed since the 2007 examination and requests that she be afforded new VA examinations at this time.

In view of the foregoing, the Veteran should be arranged to undergo new VA examinations to determine all current manifestations and the current severity of each of the aforementioned service-connected disabilities.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for her service-connected disabilities since November 2007.  VA must then also make efforts to obtain the records for any additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for compensable initial disability ratings for residuals of left index finger surgery; right hallux valgus, status-post bunionectomy; left hallux valgus, status-post bunionectomy; right leg spider varicose veins; left leg spider varicose veins; scars, claimed initially as scars on the left index finger, right chest, and left chest, and, an initial disability rating in excess of 10 percent for cervical spine degenerative changes.  The letter must inform the Veteran about the information and evidence that are necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for her to undergo new VA examinations of her service-connected disabilities to determine the current level of severity of the symptoms, manifestations, and impairment associated with her disabilities.  The Veteran should be advised that it remains her responsibility to report for scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of her claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for her service-connected disabilities since November 2007.
 
2.  Obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded VA examinations, with the appropriate VA physicians, to determine the severity of the manifestations, symptoms, and impairment associated with her service-connected residuals of left index finger surgery; right hallux valgus, status-post bunionectomy; left hallux valgus, status-post bunionectomy; right leg spider varicose veins; left leg spider varicose veins; scars, claimed initially as scars on the left index finger, right chest, and left chest; and, cervical spine degenerative changes.  The Veteran's claims file should be made available to the examiner(s) prior to the examination(s), and the examiner(s) must review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be performed. Upon review of the record and examination of the Veteran, the examiner(s) should set forth all manifestations, symptoms, and residuals associated with the Veteran's disabilities and discuss their impact on the Veteran's activities and occupational functioning.

All opinions rendered must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date(s) and time(s) of the examination(s) sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


